Case 2:17-cr-20205-RHC-MKM ECF No. 25, PageID.123 Filed 07/24/19 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                            Case No. 17-cr-20205-01
                         Plaintiff,
                                            Honorable Robert H. Cleland
vs.

JAMIL BROCK MARTIN,

                     Defendant.
______________________________/

     GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR
JUDGE’S RECOMMENDATION FOR ADDITIONAL HALFWAY HOUSE TIME

Introduction

      The United States of America, though its undersigned counsel, respectfully

offers this Response to defendant Jamil Brock Martin’s [MARTIN] Motion for

Judge’s Recommendation for Additional Halfway House Time (Doc. 23), as

required by the Court’s July 10, 2019 Order of Determination of Motion Without

Oral Argument (Doc. 24). Because MARTIN is scheduled for transfer to a

Residential Reentry Center [RRC] in August 2019, the motion is moot.

In any case, the government is without sufficient information to form opinions

relative to MARTIN’s request for a recommendation, or what effect, if any, such a
Case 2:17-cr-20205-RHC-MKM ECF No. 25, PageID.124 Filed 07/24/19 Page 2 of 7




recommendation would carry, given that such determinations are within the

exclusive control of the Bureau of Prisons.

Pertinent Facts

      MARTIN was sentenced to serve 20 months in the custody of the Bureau of

Prisons for Extortion in violation of 18 U.S.C. § 1951(a) on May 17, 2018 (Doc.

20: Judgment). MARTIN reported to FCI Morgantown on or about September 3,

2018 to begin serving his sentence. (Doc. 22: Stipulated Order Extending Self-

Surrender Date). According to MARTIN’s motion and the United States Bureau of

Prisons’ website, MARTIN’s “release date” is February 1, 2020, or 516 days after

his report date, meaning that MARTIN is expected to be released from Bureau of

Prisons custody approximately 78 days short of his 20 month sentence due to

good-time and other credits.1 Thus, if MARTIN is to be transferred into a [RRC]

six months prior to his release date, as he suggests in his motion, he should be

reassigned to the RRC in August 2019.

      On July 24, 2019, the undersigned discussed MARTIN’s status with

MARTIN’s case-manager at the Federal Correctional Institution in Morgantown,

West Virginia, MARTIN’s designated place of confinement. 2 The case manager


1
 The “release date” is the date on which the defendant will be released from the
custody of the Bureau of Prisons entirely.

2
 The name and contact information for Martin’s case manager will be made
available to the Court upon request.
                                       2
Case 2:17-cr-20205-RHC-MKM ECF No. 25, PageID.125 Filed 07/24/19 Page 3 of 7




confirmed that MARTIN’s release date is February 1, 2020, and that he is currently

scheduled to be transferred to a Residential Reentry Center [RRC], commonly

known as a “halfway house,” on or about August 29, 2019. In addition, the case

manager reported that MARTIN is scheduled to complete 120 days of Transitional

Drug Awareness Program [TDAP] training while at the RRC. Because of this,

MARTIN’s “home confinement eligibility date” under the First Step Act is

December 4, 2019. Practically, however, the RRC has discretion to approve

transfer to a home confinement program at any time after he is placed in the RRC.

      The case manager explained that, absent extraordinary circumstances,

extended RRC placement (i.e. over six months) is reserved for inmates receiving

custodial sentences of 120 months or more. MARTIN’s placement date,

approximately six months in advance of his anticipated release date, was driven, in

large measure, by his initial 20-month sentence.

Applicable Law

      The Federal Bureau of Prisons is responsible for federal sentencing

computation decisions. The statute governing sentence computations is 18 U.S.C.

§ 3585. Unlike its predecessor, 18 U.S.C. § 3568 (which specified the Attorney

General made sentencing computation decisions), § 3585 did not identify who was

responsible for sentence computation decisions. Some circuits held that the

Attorney General had the sole responsibility; others held that this responsibility

                                          3
Case 2:17-cr-20205-RHC-MKM ECF No. 25, PageID.126 Filed 07/24/19 Page 4 of 7




was shared between the Attorney General and the sentencing court. In United

States v. Wilson, 503 U.S. 329 (1992), the Court resolved this conflict and held that

Congress intended not to disturb the long standing practice that the authority for

sentence computation was to remain with the Attorney General (delegated to the

Bureau of Prisons).

      The statute on which MARTIN relies, 18 U.S.C. § 3624(c), is more explicit:

             The Director of the Bureau of Prisons shall, to the extent
             practicable, ensure that a prisoner . . . spends a portion of
             the final months of that term (not to exceed 12 months),
             under conditions that will afford that prisoner a
             reasonable opportunity to adjust to and prepare for the
             reentry of that prisoner into the community. Such
             conditions may include a community correctional
             facility. * * * The authority under this section may be
             used to place a prisoner in home confinement for the
             shorter of 10% of the term of imprisonment or 6 months.

(emphasis added).

      Thus, RRC placement is, by statute, the exclusive domain of the Bureau of

Prisons. MARTIN does not suggest that the Court has authority over the process

of computation or placement, but rather, requests only a recommendation from the

Court “for 12 months of RRC time following his release from federal prison.”

(Doc.23: Motion at 2).




                                           4
Case 2:17-cr-20205-RHC-MKM ECF No. 25, PageID.127 Filed 07/24/19 Page 5 of 7




    Discussion

         Because MARTIN will transfer to a RRC next month, his request for a

judicial recommendation for “12 months of RRC time following his release from

federal prison” is, at this time, largely moot. (Id.). Even if the Court wanted to

facilitate an extended RRC stay for MARTIN prior to his February 1, 2020 release

date, it seems extremely unlikely that any recommendation made today could be

received, considered, decided and implemented by the Bureau of Prisons prior to

his scheduled August 29, 2019 transfer. 3

         Moreover, RRC bed-space is limited. Presumably for this reason, the

Bureau of Prisons has determined that inmates serving ten years or more in custody

have a greater need for long-term reentry services, and should take priority over

those serving relatively short sentences. MARTIN presents the Court with no

extraordinary circumstances which would make his extended RRC placement more

important than for an inmate who is reentering society after ten years or more in

prison. He articulates only an understandable desire to “. . . return to his family,

friends and loved ones as soon as possible.” (Id. at 1). Nor is the government


3
 It is unclear how and through what mechanism the Bureau of Prisons would
consider this Court’s recommendation of extended halfway house placement, if
made. As noted, MARTIN’s release date, RRC placement date, and home
confinement date have all already been calculated. Although, in the undersigned’s
experience, the Bureau of Prisons’ policy is to try to accommodate judicial
recommendations where possible, implementing a recommendation at this stage
would seem difficult at best.
                                         5
Case 2:17-cr-20205-RHC-MKM ECF No. 25, PageID.128 Filed 07/24/19 Page 6 of 7




aware of anything beyond what has previously been submitted to the Court in the

sentencing process which would inform its opinion on the question of a judicial

recommendation for an extended RRC stay. His unblemished record at FCI

Morgantown is laudable, to be sure, but it is already being rewarded by good-time

and other credits which will make him eligible to go home, albeit into the home-

confinement program, on December 4, 2019, after having served only 15 months

of a 20-month sentence.

Conclusion

      MARTIN’s request is moot given his scheduled transfers to a RRC in

August and home confinement in early December 2019. Moreover, the

government lacks sufficient information to offer any guidance to the Court relative

to the merits or effectiveness of such a recommendation.

                                             Respectfully submitted,

                                             MATTHEW SCHNEIDER
                                             UNITED STATES ATTORNEY

                                             s/Craig A. Weier
                                             Craig A. Weier (P33261)
                                             Assistant United States Attorney
                                             White Collar Crimes Unit
                                             211 W. Fort Street, Suite 2001
                                             Detroit, Michigan 48226
                                             (313) 226-9678
                                             craig.weier@usdoj.gov




                                         6
Case 2:17-cr-20205-RHC-MKM ECF No. 25, PageID.129 Filed 07/24/19 Page 7 of 7




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                           Case No. 17-cr-20205-01
                        Plaintiff,
                                           Honorable Robert H. Cleland
vs.

JAMIL BROCK MARTIN,

                     Defendant.
______________________________/

                         CERTIFICATE OF SERVICE

      On July 24, 2019, the undersigned served a copy of the Government’s

Response To Defendant’s Motion For Judge’s Recommendation For Additional

Halfway House Time on the defendant by mailing it to:

                        Jamil Martin
                        Reg. No. 55576-039
                        P.O. Box 1000
                        Morgantown, West Virginia 26507


                                           s/Craig A. Weier
                                           Craig A. Weier (P33261)
                                           Assistant United States Attorney
                                           White Collar Crimes Unit
                                           211 W. Fort Street, Suite 2001
                                           Detroit, Michigan 48226
                                           (313) 226-9678
                                           craig.weier@usdoj.gov

                                       7
